Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 16, 2018                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

  156146 & (30)(38)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Kurtis T. Wilder
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement,
                                                                                                                       Justices
  v                                                                   SC: 156146
                                                                      COA: 336623
                                                                      Wayne CC: 12-003375-FC
  BRANDON LEWIS CAIN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 7, 2017 order of
  the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we VACATE that part of the December 13, 2016 order of the Wayne
  Circuit Court relating to Wayne CC: 12-003375-FC, because it does not address the
  issues raised in the motion for relief from judgment that the defendant filed in that case.
  We REMAND this case to the Wayne Circuit Court to address the issues in the
  defendant’s motion for relief from judgment. The motions for miscellaneous relief are
  DENIED.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 16, 2018
         d0509t
                                                                                Clerk